Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 10/16/2020 has been considered by the examiner. 
Status of Application
Claims 1-15 are pending. Claims 1, 12, 13, 14, and 15 are the independent claims. 
Drawings
The drawings are objected to because in Figure 2, due to the placement of the curved line pointing to the overlapping area, the reference character 151’ appears as a 151. There may be an incredibly small gap between the ‘ and the line, but it is not practically apparent. Slightly more spacing between the two would aid in being able to discern that the reference character is indeed 151’ and not 151.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 8 is objected to as it uses a scheme to depict a method where only numbers are inserted into the drawing to represent items instead of labels, which makes the drawing useless on its own without a key, a legend, or the use of the specification to understand. The drawings submitted with a patent application are supposed to help describe the metes and bounds of a claimed invention and when the meaning of the drawings cannot easily or clearly be derived without a specification or key or legend, the value of the drawings and use is diminished. Proper action is requested.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In multiple instances in ¶58, the “parameters feedback data” is incorrectly given the reference character 116. Reference character 116 is already used for “spatial data” and, based on the drawings, it would appear that “parameters feedback data” should be using the reference character 136.
Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12 recites “moveable object”. While “moveable” is not an incorrect spelling of the word, all other instances in the claims recite “movable”. The claim language should be consistent.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the second reflected light is configured to be received from an overlap of the first field of detection and the second field of detection”. It is indefinite as to how “light” can be “configured”, especially if the light is being produced by a source coupled to a different movable object. Based on the context of the claim, it would appear that the claim is meant to limit where the light being labeled as the second reflect light is coming from, not how the light is “configured to be received”. For the purpose of examination, the limitation will be interpreted as “wherein the second reflected light is light received from an overlap of the first field of detection and the second field of detection”.
Claim 5 recites the limitation "the light source" in line 2.  There is insufficient antecedent basis for this limitation in the claim. In claim 1, from which claim 2 depends, the terms “a first light source” and “a second light source” have been introduced, but not simply “a light source”, so it is indefinite as to what light source is being referred to. Based on the context of claim 5, it would appear that the light source in question is the first light source, so, for the purpose of examination, the limitation will be interpreted as “the first light source”.
	Claim 14 recites “wherein the second reflected light originates from a second field of detection illuminated by a second light source coupled to a different movable object and independently from illumination of the first field of detection” and the metes and bounds of this limitation are indefinite. Due to the grammatical structure of the sentence, it is indefinite as to what “and independently from illumination of the first field of detection” is modifying. It could be modifying “originates” or “illuminated”. Based on the context of the claim, it would appear to be the latter. For the purpose of examination, the limitation will be interpreted as “wherein the second reflected light originates from a second field of detection illuminated by a second light source coupled to a different movable object and illuminated independently from illumination of the first field of detection”.
	Claim 15, by virtue of including the limitations of claim 14 by reference, is rejected under a substantively equivalent rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0074976 A1) in view of Kalscheur (US 10,788,316 B1).
Regarding claim 1, while Takahashi discloses a guiding system for guiding an autonomous movable object, the guiding system comprising: a time-of-flight imaging system comprising:
a first light source, wherein the first light source is arranged to illuminate a first field of detection (Takahashi Figure 1 and ¶7, 47, 62); and 
at least one light sensor, wherein the light sensor is configured to detect reflected light, wherein the detected reflected light comprises first reflected light and second reflected light, wherein the first reflected light comprises light emitted by the first light source reflected at the first field of detection, wherein the second reflected light originates from a second field of detection illuminated by a second light source, wherein the second light source is independent from the first light source, wherein the second light source is a light source coupled to a different movable object, (Takahashi Figure 1 and ¶7, 16, 47, 67, 70, 74, 98)
wherein the time-of-flight imaging system is configured to differentiate between the first reflected light and the second reflected light, (Takahashi Figure 7 and ¶75-80)
wherein the time-of-flight imaging system is configured to determine a depth map of the first field of detection based on the detected first reflected light, and (Takahashi Figures 1-2 and ¶7, 48-54)
wherein the time-of-flight imaging system is configured to generate a feedback signal for triggering a feedback action based on the detected second reflected light; and (Takahashi Figure 12 and ¶91-93).
and a controller, wherein the controller is configured to receive the feedback signal, and wherein the controller is configured to modify an action of the autonomous movable object based on the feedback signal (Takahashi Figure 12 and ¶91-93);
Takahashi does not explicitly state wherein the controller is configured to modify a motion of the autonomous movable object based on the feedback signal, instead delaying the next light emission based on the feedback signal.
However, Kalscheur teaches modifying a motion of a the autonomous movable object based on a feedback signal (Kalscheur Figures 2b-2d and column 1 line 44 through column 2 line 14, column 7 lines 57-67, column 8 lines 30-49, column 10 lines 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to adjust the positioning of a part of an autonomous vehicle based on the feedback signal, as taught by Kalscheur, because adjusting the positioning of the sensors may improve the functionality of the sensors to detect the surrounding environment (Kalscheur column 1 lines 24-32).
Regarding claim 2, Takahashi discloses wherein the second reflected light comprises light emitted by a time-of-flight detector, wherein the time-of-flight imaging system is configured to identify light originating from the time-of-flight detector based on the detected second reflected light, and wherein the feedback signal is adapted in accordance with the detected light emitted by the time-of-flight detector (Takahashi Figures 1, 7, and 12 and ¶7, 16, 47, 67, 70, 74-80, 91-93, 98).
Regarding claim 3, Takahashi wherein the second reflected light is configured to be received from an overlap of the first field of detection and the second field of detection (Takahashi Figure 1 and ¶7, 16, 47, 67, 70, 74, 98).
Regarding claim 4, while Takahashi discloses wherein the time-of-flight imaging system is further configured to modify the light emission based on the feedback signal, Takahashi does not explicitly state modifying the field of detection.
However, Kalscheur teaches modifying the field of detection based on the feedback signal  (Kalscheur Figures 2b-2d and column 1 line 44 through column 2 line 14, column 7 lines 57-67, column 8 lines 30-49, column 10 lines 10-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to adjust the field of detection, as taught by Kalscheur, because adjusting the positioning of the sensors may improve the functionality of the sensors to detect the surrounding environment (Kalscheur column 1 lines 24-32).
With respect to claim 12: all limitations have been examined with respect to the system in claims 1 and 8-9. The system in claim 12 is clearly directed towards two operating according to the system of claims 1 and 8-9. Therefore claim 12 is rejected under the same rationale.
With respect to claim 13: all limitations have been examined with respect to the system in claim 1. The system in claim 13 is clearly directed towards a plurality of autonomous movable objects operating according to the system of claim 1. Therefore claim 13 is rejected under the same rationale.
With respect to claim 14: all limitations have been examined with respect to the system in claim 1. The system taught/disclosed in claim 1 can clearly perform the method of claim 14. Therefore claim 14 is rejected under the same rationale.
With respect to claim 15: all limitations have been examined with respect to the system in claim 1. The system taught/disclosed in claim 1 can clearly perform the method performed by executing the computer readable instructions on the non-transitory computer readable medium of claim 15. Therefore claim 15 is rejected under the same rationale.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0074976 A1) in view of Kalscheur (US 10,788,316 B1) and further in view of Chang (US 2015/0037039 A1).
Regarding claim 5, Takahashi does not explicitly state wherein the time-of-flight imaging system is configured to modulate the light source to integrate an optical information signal in the first field of detection, wherein the optical information signal comprises information about at least one of a time of emission, a position at a time of emission, a velocity, or an intended driving direction. 
However, Chang teaches wherein the time-of-flight imaging system is configured to modulate the light source to integrate an optical information signal in the first field of detection, wherein the optical information signal comprises information about at least one of a time of emission, a position at a time of emission, a velocity, or an intended driving direction (Chang ¶11-13, 27, 41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to modulate a light source to integrate optical information comprising information about a velocity, as taught by Chang, because it creates a more robust system that allows other cars or infrastructure to obtain vehicle data from outside the vehicle, improving real time transmission of the vehicle data (Chang ¶5, 10).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0074976 A1) in view of Kalscheur (US 10,788,316 B1) and further in view of Xu (US 2019/0049583 A1).
Regarding claim 7, Takahashi does not explicitly state wherein the time-of-flight imaging system is configured to modify an emission wavelength of the first light source.
However, Xu teaches wherein the time-of-flight imaging system is configured to modify an emission wavelength of the first light source (Xu ¶19, 25-26, 28, 32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to modify an emission wavelength of the light source, as taught by Xu, because it creates a more robust system that, with greater specificity of the signals, helps avoid interference and prevent potential critical safety issues as a result, improving the safety for autonomous driving (Xu ¶18-19, 21, 23, 25).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0074976 A1) in view of Kalscheur (US 10,788,316 B1) and further in view of Thomas et al. (US 2017/0025017 A1).
Regarding claim 8, Takahashi does not explicitly state wherein the time-of-flight imaging system is configured to establish a communication channel with a second movable object to exchange information data related to the detected second reflected light, wherein the communication channel is independent from the first light source.  
Regarding claim 9, Takahashi does not explicitly state wherein the time-of-flight imaging system is configured to modify the first field of detection based on information data received via the communication channel.
However, Thomas teaches wherein the time-of-flight imaging system is configured to establish a communication channel with a second movable object to exchange information data related to the detected second reflected light, wherein the communication channel is independent from the first light source (Thomas ¶39); wherein the time-of-flight imaging system is configured to modify the first field of detection based on information data received via the communication channel (Thomas ¶46-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to modify the field of detection based on information received via a communication channel established with a second movable object independent of the light source, as taught by Thomas, because it creates a more robust system that improves the data quality, failsafes, diagnostics, and accuracy of vehicle communication and sensing systems (Thomas ¶5). Using LIDAR data from another vehicle improves the first vehicle’s picture of its surroundings and the control of the first vehicle based on that picture.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2017/0074976 A1) in view of Kalscheur (US 10,788,316 B1) and further in view of Tesar et al. (US 2017/0020627 A1).
Regarding claim 10, Takahashi does not explicitly state wherein the light sensor comprises at least a first light sensor and a second light sensor, wherein the first light sensor is configured to detect the first reflected light and wherein the second light sensor is configured to detect the second reflected light.
Regarding claim 11, Takahashi does not explicitly state wherein the first light sensor and the second light sensor of the time-of-flight imaging system have a different spectral sensitivity.
However, Tesar teaches wherein a light sensor comprises at least a first light sensor and a second light sensor, wherein the first light sensor is configured to detect a first reflected light and wherein the second light sensor is configured to detect a second reflected light; wherein the first light sensor and the second light sensor have a different spectral sensitivity (Tesar ¶1444). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the LIDAR system, as described by Takahashi, to use two light sensors where the light sensors have a different spectral sensitivity, as taught by Tesar, because it creates a more robust system with a greater specificity in its detection of light, so each sensor is only detecting its corresponding light spectrum band.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art does not disclose or teach the guiding system according to claim 4, wherein the time-of-flight imaging system is configured to modify the first field of detection such that the overlap between the first field of detection and the second field of detection is reduced as compared to prior to the modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        November 17, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669